DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 drawn to a solid oxide fuel cell in the reply filed on 22 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 3 and 7 recite the limitation “bone structure” in line 2 of each. The “bone structure” is indefinite as the metes and bounds of the bone structure are not clear. One of ordinary skill in the art would understand a bone structure to be any connected continuous structure.

	Claim 4 lines 1-3 recites the limitation “ach of area ratios of the first oxide, the second oxide and pores in the cross section of the anode is 20 % or more and 60 % or less”. The “area ratios” is indefinite as the metes and bounds of it are not clear. Which of the areas is defined as the denominator in the ratio? Following paragraph [0019] of the specification, the examiner believes these are percentages of the total area rather than ratios and will be interpreted as such in order to advance prosecution.
	Additionally, it is unclear if applicant intends the first oxide and second oxide have a cross sectional percentage of 20% or more, counted as a single entity together (first + second oxide), or individually each account for 20% or more, and the pores have a cross sectional percentage of 60% or less, or if applicant intends the second oxide and pores have a cross section percentage of 20% or more, counted as a single entity together (second oxide + pores), or individually each account for 20% or more, and the first oxide has a cross sectional percentage of 60% or less, rendering the claim indefinite.
	In order to advance prosecution, the examiner is interpreting this claim limitation to be the cross sectional percentage of the first oxide is 60% or less, of the second oxide is 20% or more and that of the pores is 20% or more, following [0019] of the instant application.

	Claim 8 is rejected as being dependent on rejected claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ju, Young-Wan, et al. "New buffer layer material La (Pr) CrO3 for intermediate temperature solid oxide fuel cell using LaGaO3-based electrolyte film." Journal of Materials Research 27 (2012): 1906-1914 (hereafter referred to as Ju-2012).

	Regarding claim 1, Ju-2012 teaches a solid oxide fuel cell (Ju-2012, abstract, introduction, experiment, results and discussion, conclusion, Tables I-IV, Figs. 1-8, pp. 1906-1913),
	a support of which a main component is a metal and an anode supported by the support (Ju-2012, abstract, results and discussion, pp.1906, 1911-1912, Fig. 7a),
	wherein the anode includes a first oxide having electron conductivity (Ju-2012, p. 1910, Fig. 5, LaCrO3), wherein the first oxide is perovskite type oxide expressed as a composition formula ABO3, wherein "A" of the composition formula includes at least one of Ca, Sr, Ba and La, wherein "B" of the composition formula includes at least Cr (Ju-2012, abstract, results and discussion, pp. 1906, 1910-1912, Fig. 7a, Tables II-IV, Pr-doped LaCrO3).

	Regarding claim 2, Ju-2012 discloses a material analysis of the anode supported by the metal support, as set forth above in claim 1, before and after reduction (Ju-2012, Fig. 7a). As mentioned in [0016] of the instant application, decomposition of the first oxide may generate large amounts of CrO3, which affects the electron conductivity. Ju-2012 notes LPCr exposed in dry H2 shows no change in the XRD pattern (Ju-2012, p. 1912, Figs. 7a-b), which satisfies the limitations of the claimed invention, wherein {an area of CrO3 / (the area of CrO3 and an area of the first oxide)} is 10 % or less, in a cross section of the anode, as is not present in an appreciable form.
	The examiner notes that Ju-2012 does note that when exposed to humidified N2 there is a weak 2θ peak around 33.15º and suggest this is due to site-deficient LaCrO3 or Cr2O3 (Ju-2012, p. 1912, Eqn. (2), Figs. 7a-b) and not CrO3.

	Regarding claim 3, Ju-2012 further teaches a second oxide having oxygen ion conductivity (Ju-2012, p. 1906, LSGM) wherein the anode forms an electrode bone structure with the first oxide (Ju-2012, p. 1911, Fig. 6a), which the examiner is interpreting as any connected continuous structure, as explained above, which the electrode forms with the LaCrO3/LPCr of Ju-2012,

	Regarding claim 6, Ju-2012 additionally discloses wherein the first oxide is a LaCrO3-based material (Ju-2012, abstract, results and discussion, pp. 1906, 1910-1912, Fig. 7a, Tables II-IV, Pr-doped LaCrO3).

Regarding claim 7, Ju-2012 also teaches wherein the anode includes a catalyst carried on an electrode support structure thereof (Ju-2012, experiment, 1907, NiO), the examiner notes that NiO serves as a catalyst including a catalyst metal. See MPEP § 2183.

Regarding claim 8, Ju-2012 teaches all of the limitations of claim 7 as set forth above. Ju-2012 further discloses wherein the catalyst includes a catalyst metal and a third oxide having oxygen ion conductivity (Ju-2012, p. 1909, Table II, SDC the third oxide, NiO containing the catalyst metal Ni).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Tae-Sik, et al. "Infiltrated lanthanum strontium chromite anodes for solid oxide fuel cells: Structural and catalytic aspects." Journal of Power Sources 262 (2014): 207-212 (hereafter referred to as Oh-2014) in view of Yan, Yan, et al. "Fabrication of reactive element oxide coatings on porous ferritic stainless steel for use in metal-supported solid oxide fuel cells." Surface and Coatings Technology 272 (2015): 415-427 (hereafter referred to as Yan-2015).

Regarding claim 1, Oh-2014 teaches a solid oxide fuel cell (Oh-2014, abstract, introduction, experimental, results and discussion, conclusion, Fig. 1-7, Table 1, pp. 207-211) comprising an anode which includes a first oxide having electron conductivity (Oh-2014, p. 208), wherein the first oxide is perovskite type oxide expressed as a composition formula ABO3, wherein "A" of the composition formula includes at least one of Ca, Sr, Ba and La, wherein "B" of the composition formula includes at least Cr (Oh-2014, pp. 208-209, LSCr or LSCM), the examiner notes the ceramic oxides LSCr and LSCM disclosed by Oh-2014 each individually satisfy the limitations above.
Oh-2014 does not explicitly disclose wherein the anode supported by a metal support. Yan-2015 teaches porous-metal supported solid oxide fuel cells (Yan-2015, abstract, introduction, experimental procedure, results and discussion, conclusion, pp. 415-426), wherein the metal support is coated with a layer of LaCrO3 (Yan-2015, abstract, pp. 215, 217, 424), which allows for more robust, efficient, longer lasting solid oxide fuel cell (Yan-2015, p. 415).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Yan-2015 into the solid oxide fuel cell of Oh-2014 wherein the solid oxide fuel cell comprising a support of which a main component is a metal and an anode supported by the support, wherein the anode includes a first oxide having electron conductivity, wherein the first oxide is perovskite type oxide expressed as a composition formula ABO3, wherein "A" of the composition formula includes at least one of Ca, Sr, Ba and La, wherein "B" of the composition formula includes at least Cr.

Regarding claim 3, modified Oh-2014 teaches all of the limitations of claim 1 as set forth above. Modified Oh-2014 additionally discloses wherein a second oxide having oxygen ion conductivity (Oh-2014, pp. 208-209, YSZ) wherein the anode forms an electrode support structure with the first oxide (Oh-2014, pp. 209-210. Fig. 4, LSCr or LSCM), which the examiner is interpreting as any connected continuous structure, as explained above, which the electrode forms with the LSCr or LSCM of Oh-2014.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh-2014 in view of Yan-2015 and evidenced by Fabbri, Emiliana, et al. "Electrode materials: a challenge for the exploitation of protonic solid oxide fuel cells." Science and technology of advanced materials (2010) (hereafter referred to as Fabbri-2010). 

Regarding claim 4, modified Oh-2014 discloses all of the limitations of claim 3 as set forth above. Modified Oh-2014 further teaches wherein the cross sectional percentage of the first oxide is about 40%, of the second oxide is about 40% (Oh-2014, p. 208, Fig. 4), while Oh-2014 does not explicitly disclose the cross sectional percentage of the pores, simple math would indicate it is about 20%, which fall within the claimed ranges wherein the cross sectional percentage of the first oxide is 60% or less, of the second oxide is 20% or more and that of the pores is 20% or more. See MPEP §2144.05
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would understand wherein the cross sectional percentage of the first oxide is 60% or less, of the second oxide is 20% or more and that of the pores is 20% or more to be obvious as evidenced by Fabbri-2010, which states, “The electrodes used in SOFCs should possess high electronic conductivity and an open porous microstructure, allowing rapid transport of reactant gases at the triple phase boundary” (Fabbri-2010, p. 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh-2014 in view of Yan-2015 and in further view of Fabbri-2010.

	Regarding claim 5, modified Oh-2014 discloses all of the limitations of claim 1 as set forth above in claim 4. Modified Oh-2014 additionally teaches wherein the solid oxide fuel cell further comprising a mixed layer interposed between the support and the anode, the mixed layer has a structure in which a metallic material and a ceramic material are mixed (Yan-2015, pp. 423-424, Figs. 9-10),
	wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode (Yan-2015, p. 416; Oh-2014, p. 208), where Yan-2015 teaches the coating in the mixed layer should be able to cover the surface of the pores (Yan-2015, p. 416) to guarantee sufficient gas transport. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this would cause the porosity in the support > the porosity in the mixed layer. Oh-2014 discloses the porosity in the anode is about 40% while that of the support is about 65% (Oh-2014, p. 208), satisfying the limitation the porosity in the support > the porosity in the anode.
While modified Oh-2014 does not explicitly disclose wherein the porosity in the mixed layer > the porosity in the anode, however Fabbri-2010 teaches the electrodes used in SOFCs should possess high electronic conductivity and an open porous microstructure, allowing rapid transport of reactant gases at the triple phase boundary (Fabbri-2010, p. 2). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation to discover the optimum arrangement of the pore sizes in order to improve efficiency and conductivity in the cell, the porosity in the support > the porosity in the mixed layer > the porosity in the anode, through routine experimentation. See MPEP § 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17144892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	17144892 claim 1 recites the limitation a solid oxide fuel cell comprising: a support of which a main component is a metal; a mixed layer that is provided on the support and includes a metallic material and a ceramics material; an intermediate layer that is provided on the mixed layer and includes an electron conductive ceramics material; and an anode that is provided on the intermediate layer and includes an oxygen ion conductive ceramics material and Ni. There is significant overlap with the instant application’s claims 1 (a solid oxide fuel cell comprising: a support of which a main component is a metal; and an anode supported by the support, wherein the anode includes a first oxide having electron conductivity), 5 (the solid oxide fuel cell as claimed in claim 1, further comprising a mixed layer interposed between the support and the anode, the mixed layer has a structure in which a metallic material and a ceramic material are mixed) and 7-8 (the solid oxide fuel cell as claimed in claim 1, wherein the anode includes a catalyst carried on an electrode bone structure thereof; the solid oxide fuel cell as claimed in claim 7, wherein the catalyst includes a catalyst metal and a third oxide having oxygen ion conductivity).
	17144892 claim 3 recites the limitation wherein a porosity of the intermediate layer is 10% or more, and 17144892 claim 5 recites the limitation wherein an area ratio of the electron conductive ceramics material in a cross section of the intermediate layer is 20 % or more. There is significant overlap with the instant application’s claim 4: the solid oxide fuel cell wherein each of area ratios of the first oxide, the second oxide and pores in the cross section of the anode is 20 % or more and 60 % or less.
	17144892 claim 4 recites the limitation wherein the intermediate layer includes the oxygen ion conductive ceramics material of the anode. There is significant overlap with the instant application’s claim 3: wherein the anode forms an electrode bone structure with the first oxide and a second oxide having oxygen ion conductivity.
	17144892 claim 7 recites the limitation the solid oxide fuel cell wherein a porosity in the support, a porosity in the mixed layer, a porosity of the intermediate layer and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the intermediate layer > the porosity in the anode. There is significant overlap with the instant application’s claim 5: wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode.
	17144892 claim 8 recites the limitation wherein the electron conductive ceramics material is a perovskite type oxide expressed by a formula ABO3 in which an A site is at least one element selected from a group of Ca, Sr, Ba and La, and a B site is at least one element selected from a group of Ti and Cr. There is significant overlap with the instant application’s claim 1 (wherein the first oxide is perovskite type oxide expressed as a composition formula ABO3, wherein "A" of the composition formula includes at least one of Ca, Sr, Ba and La, wherein "B" of the composition formula includes at least Cr) and claim 6 (wherein the first oxide is a LaCrO3-based material or a LaCrO3-based material including Ti).

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of copending Application No. 16999034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	16999034 claim 1 recites the limitation a solid oxide fuel cell comprising: a support layer mainly composed of a metal; an anode supported by the support; and a mixed layer interposed between the support and the anode, wherein the anode includes an electrode bone structure composed of a ceramic material containing a first oxide having electron conductivity and a second oxide having oxygen ion conductivity, and the mixed layer has a structure in which a metallic material and a ceramic material are mixed, wherein the ceramic material of the mixed layer is one of Gd-doped ceria, LaCrO3-based material and a LaTiO3-based material. There is significant overlap with the instant application’s claim 1 (solid oxide fuel cell comprising: a support of which a main component is a metal; and an anode supported by the support), claim 3 (wherein the anode forms an electrode bone structure with the first oxide and a second oxide having oxygen ion conductivity), claim 5 (further comprising a mixed layer interposed between the support and the anode, the mixed layer has a structure in which a metallic material and a ceramic material are mixed), claim 6 (wherein the first oxide is a LaCrO3-based material or a LaCrO3-based material including Ti) and claim 7 (wherein the anode includes a catalyst carried on an electrode bone structure thereof).
	16999034 claim 2 recites the limitation wherein the ceramic material of the mixed layer has electron conductivity. There is significant overlap with the instant application’s claim 3: a second oxide having oxygen ion conductivity.
	16999034 claim 3 recites the limitation wherein a porosity is 10% or greater in the mixed layer, and 16999034 claim 4 recites the limitation wherein in the mixed layer, a ratio of an area of the metallic material to an area of the ceramic material is 1:9 to 9:1. There is significant overlap with the instant application’s claim 4: wherein each of area ratios of the first oxide, the second oxide and pores in the cross section of the anode is 20% or more and 60% or less.
	16999034 claim 6 recites the limitation wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode. There is significant overlap with the instant application’s claim 5: wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode.
	16999034 claim 7 recites the limitation wherein the anode includes a catalyst carried on the electrode bone structure. There is significant overlap with the instant application’s claim 7: wherein the anode includes a catalyst carried on an electrode bone structure thereof.
	16999034 claim 8 recites the limitation wherein the catalyst includes a catalyst metal and a third oxide having oxygen ion conductivity. There is significant overlap with the instant application’s claim 8: wherein the catalyst includes a catalyst metal and a third oxide having oxygen ion conductivity.
	16999034 claim 9 recites the limitation wherein the first oxide is a perovskite-type oxide expressed by a composition expression of ABO3 where an A site is at least one selected from a group consisting of Ca, Sr, Ba, and La, and a B site of the perovskite-type oxide is at least one selected from Ti and Cr, and a mole fraction of the B site is equal to or greater than a mole fraction of the A site. There is significant overlap with the instant application’s claim 1 (wherein the first oxide is perovskite type oxide expressed as a composition formula ABO3, wherein "A" of the composition formula includes at least one of Ca, Sr, Ba and La, wherein "B" of the composition formula includes at least Cr) and claim 6 (wherein the first oxide is a LaCrO3-based material or a LaCrO3-based material including Ti).
	16999034 claim 12 recites the limitation wherein the ceramic material of the mixed layer is one of LaCrO3-based material and a LaTiO3-based material. There is significant overlap with the instant application’s claim 6: wherein the first oxide is a LaCrO3-based material or a LaCrO3-based material including Ti.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wasilewski, Eric, et al. "Cu/LaCrO3 joining by local melt infiltration through laser cladding." Journal of the American Ceramic Society 101 (2018): 4472-4479 (discloses metal supported LaCrO3-based SOFC), Huang, B., et al. "Characterization of a Cu‐La0.75Sr0.25Cr0.5Mn0.5O3‐CeO2/La0.75Sr0.25Cr0.5Mn0.5O3‐YSZ/Ni‐ScSZ three‐layer structure anode in thin film solid oxide fuel cell running on methane fuel." Fuel Cells 15 (2015): 398-407 (discloses LaCrO3-based trilayer SOFC), Moon US20130224628A1 (discloses a porous LaCrO3-based SOFC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728